Citation Nr: 0432146	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-14 988A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 

2.  Entitlement to service connection for arthritis of the 
back due to residuals of shell fragment wounds with scar over 
midline of lower back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from December 1966 
to January 1970.  As a Marine Corps rifleman in Vietnam, he 
earned the Combat Action Ribbon and the Purple Heart. 

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2004, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge.  During the April 
2004 hearing, the veteran raised the issue of service 
connection for tinnitus and he also claimed that he might 
have an inner ear problem (such as labyrinthitis or 
vestibular trouble) due to an explosion in Vietnam, for which 
an MRI was scheduled for June 2004.  These claims are 
referred to the RO for appropriate action.  

Entitlement to service connection for arthritis of the back, 
claimed due to residuals of shell fragment wounds, scar over 
midline of lower back, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected right ear has level IV hearing loss and 
the service-connected left ear has level I hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, and Part 4, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim for a compensable rating for 
bilateral hearing loss.  The veteran was provided rating 
decisions, an SOC, and an August 2002 VCAA notice letter.  
These documents provide notice of the law and governing 
regulations, as well as the reasons for the denial of the 
claim.  These documents informed the veteran of the evidence 
previously provided to VA or obtained by VA on his behalf.  
The August 2002 letter offered to assist the veteran in 
obtaining any evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate the 
veteran's claim.  A VA audiogram is associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The Board notes that the letter notifying the veteran of the 
VCAA was mailed subsequent to the pertinent rating action in 
violation of the VCAA and veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records (SMRs) reflect multiple, serious 
shrapnel wounds due to an explosion in Vietnam.  In May 1976, 
the RO granted service connection for bilateral hearing loss, 
noncompensably rated under Diagnostic Code 6297.  

The veteran requested increased ratings for hearing loss and 
other disabilities in March 2002.  He submitted private 
medical records that do not pertain to hearing loss.  

AVA authorized audiological evaluation in March 2002 showed 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
45
45
LEFT
35
40
50
45
45

Average pure tone thresholds were 45 decibels, right ear, and 
45 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 92 
percent in the left ear.  The veteran reported that his 
greatest hearing difficulty was at interviews and meetings at 
work, telephone conversations, and in crowds.  He reported 
tinnitus.  The diagnosis was mild to moderate bilateral 
sensorineural hearing loss. 

The veteran was seen at a VA outpatient clinic in August 
2002.  At that time it was indicated that his hearing aids 
were 12 years old and he had increasing difficulty 
understanding conversation.  Following an evaluation the 
assessment was mild-moderate hearing in both ears with 
excellent word recognition.  He was toreturn to the clinic 
for hearing aid fitting.

Upon VA authorized audiological evaluation in February 2003, 
a VA audiologist noted a review of the March 2002 VA 
audiogram and compensation examination report.  During the 
audiogram, the veteran reported bilateral hearing loss with 
tinnitus.  His greatest hearing difficulty was telephone 
conversations and at a distance.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
65
65
LEFT
40
45
55
60
50

Average pure tone thresholds, as calculated by the 
audiologist, were 74 [sic], right ear, and 63 [sic], left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 96 percent in the left 
ear.  The diagnosis was right ear moderate to moderately 
severe sensorineural hearing loss and left ear mild to 
moderately severe sensorineural hearing loss. 

In the SOC, the RO re-computed a left ear average pure tone 
threshold of 53 decibels and a recomputed a right ear average 
pure tone threshold of 61 decibels, because of obvious 
mathematical error contained in the February 2003 audiometry 
report.  

In a January 2004 letter, a VA audiologist reported that on 
January 8, 2004, the veteran had moderate hearing loss, for 
which a telephone amplification device was recommended. 

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that his 
job involved answering the telephone and that telephone 
conversations were difficult to hear.  He claimed that he 
might have an inner ear problem due to the explosion in 
Vietnam.  

Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (hereinafter referred to as 
the Rating Schedule), 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3 (2004).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2004).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2004).

The Board has reviewed all evidence of record pertaining to 
the history of the service-connected bilateral hearing loss 
disability.  The Board finds the current evidence of record 
to be adequate for rating purposes, albeit with obvious 
mathematical errors in the veteran's average pure tone 
thresholds, as shown in the February 2003 audiometry 
evaluation.  

The February 2003 audiometry data clearly demonstrates a 
right ear pure tone threshold of 55 decibels or more in the 
required four frequencies.  Thus, the requirements of 
38 C.F.R. § 4.86 are met for the right ear and Table VIa must 
be used if it results in a higher numeral for the hearing 
level of the affected ear.  

Under Table VI, the right ear is Level II on the basis of 92 
percent speech recognition and average pure tone threshold of 
61.  However, under Table VIa, the right ear is Level IV.  
Thus, Level IV will be used for the right ear.  Under Table 
VI, the left ear is Level I.  Table VIa may not be used for 
the left ear because the requirements of 38 C.F.R. § 4.86 are 
not met for the left ear.  

38 C.F.R. § 4.85, Table VII results in a noncompensable 
rating for the veteran's Level IV on the right ear and Level 
one hearing loss in the left ear.  Diagnostic Code 6100.  
This is determined by mechanically applying the audiometry 
results to Table VII.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The rating is not a matter of judgment; it is 
simply a mechanical application of audiometry findings to the 
chart.  Id.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Thus, an increased 
rating for bilateral hearing loss is not warranted.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  In this 
case, the standard is not met.  38 C.F.R. § 3.321(b)(1) 
(2004).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

The veteran's SMRs reflect multiple wounds of the left arm, 
buttocks, back, scrotum, and left thigh received in June 
1967.  There was a one-inch scar on the midline of the lower 
back at the time of his January 1970 discharge examination.  

In April 2003, the veteran reported that in June 1967, an 
explosive device detonated, and that although most of the 
shrapnel was absorbed by his flak jacket, the explosion 
nevertheless threw him several feet and killed two other 
soldiers.  He felt that current back disorders began with 
that injury. 

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge that he had arthritis of the upper, mid, 
and lower spines.  He also testified that retained shrapnel 
in his back precluded undergoing an MRI of his spine.  
Although an April 2002 VA compensation examiner detected left 
sacroiliac joint erosion and found that current low back pain 
could not be directly attributed to the low back shell 
fragment wound, the report does not address arthritis of the 
cervical, mid, or lumbar spines nor does it address the 
probability of residuals of blast effect.  Thus, further 
examination is necessary. 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must notify the veteran of the 
VCAA as it relates to service connection 
on a secondary basis.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002). He 
should be informed of what is necessary 
to establish the claim, what evidence the 
Board will obtain and to furnish any 
evidence in his possession not of record 
relevant to his claim.  38 C.F.R. 
§ 3.159.

2.  The RO should schedule the veteran 
for an examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disorders of the lumbar, 
dorsal, and cervical spines.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests, to 
include x-ray studies and any other 
specialized tests deemed necessary should 
be conducted.  The physician should 
review the claims file and note that 
review in the report.  The physician is 
asked to elicit from the veteran a 
complete history concerning the inservice 
blast injury and his lumbar, dorsal, and 
cervical spine complaints.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
disability(ies) diagnosed involving the 
cervical, dorsal, and lumbosacral spine 
are related to the inservice blast 
injury.  A complete rational for any 
opinion expressed should be provided. and 
answer the following:

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the RO 
should issue a supplemental SOC to the 
veteran and to his representative.  They 
should be afforded an opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



